Title: Thomas Jefferson to James Martin, 17 November 1809
From: Jefferson, Thomas
To: Martin, James


            
               
                     Poplar Forest 
                     Nov. 17. 09
            
            
		  
		   
		  According to what passed in conversation between us the other day I inclose you an authority to sell my Ivy creek lands on the terms then stated; that is to say for 1200 pounds paiable one third in hand, a third at the end of a year, & the remaining third at the end of two years; the purchaser giving bond & satisfactory security, or a deed of trust to
			 sell the lands on default of paiment on his account towards paiment of the balance. for your trouble I agree to relinquish to you one twelfth of the price obtained when recieved. I have thought
			 it
                  
                  best not to specify the terms in the authority given,
			 but to refer to our verbal explanations because that paper must be shown:
            If the purchaser on closing the bargain with you, will come down to me with his cash paiment & copy of the agreement I shall write & execute a deed to him: and I shall be glad to learn from you what is done, by the first post after it is done
                  
               
            
              I am Sir
                  
               
              Your humble servt
              
                  Th: Jefferson
            
          